ORMOND, J.
The act of February 2d, 1839,making words actionable in themselves, which impute a want of chastity to any female person in this State, will certainly support this action, either upon the words as charged in the declaration, or those proved to have been spoken.
The words charged in the declaration and those proved to have been spoken are of equivalent import, both imputing a want of chastity in the person of whom they are spoken, and if it is sufficient to prove' the substance of the words charged will maintain the action.
It is stated in Buller’s N. P. 5, that it is sufficient to prove the substance of the words charged, and that the strictness formerly required has been abandoned ; but this is denied to be law by the more recent authorities, which hold that the words, or at least some of them, must be proved precisely as laid, and it is not sufficient to prove words of equivalent import. In Rex v. Berry, [4th Term Rep. 217,] it was held that an indictment charging these words, “ He is a broken down Justice,” is not supported by proof of the words “ You are a broken down Justice.!5 An avermbnt of words spoken affirmatively is not supported by proof of words spoken by way of interrogation. [Barnes v. Holloway, 8th Term, 150.] So in Maitland v. Goldnecy, [2 East. 434,] it is expressly laid down that it is not sufficient to prove equivalent words of slander. [See also, Harrison v. Stratton, 4th Espinasse, 218; Johnson v. Tait, 6th Binney, 121; and Walters v. Mace, 2 B. and A. 756.]
This has been the doctrine held previously in this Court, in the case of Commons v. Walters, [1 Porter, 377,] where the Court say that it is not sufficient to prove words “ tantamount 55 to those charged. It is not necessary to prove all the words charged,provided such asare proved are slanderous, and all the words are not necessary to constitute the charge. As where the words charged were, “ He is a maintainer of thieves and a strong thief,55 the word strong was held to be immaterial. [Dyer, 75.]
We are aware that there are cases in. which the contrary doctrine has been held, but we consider the better authority to be, that the words must be proved as laid; or at least so much of the charge as will constitute the slander, and that it is not1 sufficient to prove words of equivalent slanderous import.
*46This view rendei’s it unnecessary to consider the question of the sufficiency of the publication.
Let the judgment be reversed and the cause remanded.